DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed November 16, 2021 is acknowledged.  Claims 1, 3, 6, 7, 11-13, 15, 18, 20-22, and 24-28 are pending in the application.  Claims 2, 4, 5, 8-10, 14, 16, 17, 19, and 23 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 16, 2021 has been entered.

Claim Objections
Claims 25 is objected to because of the following informalities:  
In claim 25 at line 2, it is suggested to remove one of the duplicated “the” entries before “at”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the particle size distribution of the milled carotenoid according to claim 1” in step c.  However, there is no mention of a particle size distribution of the milled carotenoid in claim 1.  Therefore, this limitation lacks antecedent basis and the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 11-13, 15, 18, 20-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. WO 2007045488 (hereinafter “Beck”) in view of Kuhny et al. WO 03015537 (hereinafter “Kuhny”).
With respect to claim 1, Beck teaches powdered beadlets formulations are pressed into tablets (P7, L4-9; and P11, L16).
Regarding the limitation of (i) 5 to 25 weight-% of a milled carotenoid selected from the group consisting of lutein, zeaxanthin and mixtures thereof as recited in claim 1, Beck teaches the beadlets are prepared by homogenizing emulsions containing from 1 to 30 weight-% of the fat-soluble active ingredient, and the fat-soluble ingredient is lutein and/or zeaxanthin (P3, L4-23; P4, L14-18; P7, L25-27; P9, L13-16; and P10, L27-29).  The range taught in Beck encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of (ii) 10 to 50 weight-% of at least one modified food starch, (iii) 0.1 to 40 weight-% of glucose syrup, and (iv) 0.1 to 40 weight-% of sucrose as recited in claim 1, Beck teaches the beadlets also comprises 10-90 weight-% of protective colloid.  A mixture of modified starch and sugar is used as the protective colloid, and the sugar includes sucrose and glucose syrups (P4, L20-23; P5, L1-3, 8-15; P9, L13 and 16-18; P10, L27-29; and P17).
However, Beck does not expressly disclose the claimed quantities of modified starch, glucose syrup, and sucrose.
Kuhny teaches a powder composition comprising carotenoids, such as lutein and/or zeaxanthin.  The powder comprises about 0 to about 40 wt.-% of a mono-or disaccharide such as sucrose, about 0 to about 50 wt.% starch, and about 0 to about 40 wt.-% of a starch hydrolysate such as glucose syrup (P1, L1-4; P2, L1-3, 10-15, and 28-29; and P3, L4 and 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select any portions of the disclosed ranges, including the instantly claimed ranges of modified starch, glucose syrup, and sucrose, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Beck and Kuhny similarly teach powdered preparations comprising similar ingredients, Kuhny teaches the composition comprises finely dispersed carotenoids that can be used in food, beverages, animal feeds, cosmetics, or drugs (P1, L1-4; P2, L28-29; and P4, L10-11), and Beck teaches a mixture of modified starch and sugar (sucrose and glucose syrup) is used as the protective colloid (P4, L20-24; and P5, L1-3 and 8-15).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of (v) 0.1 to 10 weight-% of a water-soluble antioxidant as recited in claim 1, Beck teaches the beadlets contain 0.1 to 20 weight-% of a water-soluble antioxidant (P9, L13 and 20-22; and P10, L27-29) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the granules have the following particle size distribution:  D [3,2] in the range of from 200 to 300 µm and D [v,0.5] in the range of from 220 to 320 µm, wherein all D values are measured by laser diffraction according to the Fraunhofer scattering model as recited in claim 1, Beck teaches the beadlets have a mean particle size D [3,2] of from 200 to 400 µm, as measured by laser diffraction (P9, L8-11), and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Beck does not expressly disclose the D [v, 0.5] of the beadlets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the particle size of the beadlets of modified Beck.  One of ordinary skill in the art would have been motivated to do so since modified Beck, as shown above, teaches beadlets comprising the claimed components and the quantities thereof as well as utilizing the beadlets to prepare tablets, and such a modification would have involved a mere change in the size (or dimension) of the beadlets.  There would have been a reasonable expectation of success.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding the limitation of the solid formulation has a weight ratio of modified food starch : glucose syrup : sucrose of 1.5-2.5 : 0.5-1.5 : 0.5-1.5 as recited in claim 1, Beck teaches the weight ratio of modified food starch to the sugar (sucrose and glucose syrup) varies from 4 : 1 to 1 : 2 (P5, L1-3 and 8-18).  However, Beck does not expressly disclose the presently claimed ratio.
Kuhny teaches a powder composition comprising carotenoids, such as lutein and/or zeaxanthin.  The powder comprises about 0 to about 40 wt.-% of a mono-or disaccharide such as sucrose, about 0 to about 50 wt.% starch, and about 0 to about 40 wt.-% of a starch hydrolysate such as glucose syrup (P1, L1-4; P2, L1-3, 10-15, and 28-29; and P3, L4 and 9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select any portions of the disclosed ranges, including the instantly claimed ratio of modified starch, glucose syrup, and sucrose, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Beck and Kuhny similarly teach powdered preparations comprising similar ingredients, Kuhny teaches the composition comprises finely dispersed carotenoids that can be used in food, beverages, animal feeds, cosmetics, or drugs (P1, L1-4; P2, L28-29; and P4, L10-11), and Beck teaches a mixture of modified starch and sugar (sucrose and glucose syrup) is used as the protective colloid (P4, L20-24; and P5, L1-3 and 8-15).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of wherein the tablet has as compression loss of the carotenoid of ≤ 12% as recited in claim 1, Beck teaches the formulations shows a loss of carotenoid of ≤ 10% when pressed to tablets (P1, L20-26; and P3, L4-23).

With respect to claim 3, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding claim 3 and the recitation of wherein the solid formulation is obtained according to the following process as recited in claim 3, it is noted that claim 3 refers to the process of producing the solid formulation.  It is unclear how the process limitations impart distinctive structural characteristics to the final product.  As shown above, modified Beck teaches beadlets that are substantially similar to the solid formulation of claim 1.  Further, the process steps as recited in the claim does not appear to produce a materially different product from the prior art.  Applicant is reminded “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Additionally, regarding the limitations of a) providing an aqueous solution of at least one modified food starch, a glucose syrup and sucrose; ESTRELLA et al. Page 3b) adding the carotenoid to the solution of step a) hereby obtaining a suspension; c) milling the suspension of step b) until the particle size distribution of the milled carotenoid according to claim 1 is reached; d) spray-granulating the suspension of step c) to obtain the solid formulation; wherein the water-soluble antioxidant is added during the process as recited in claim 3, Beck teaches providing the protective colloid (modified starch, glucose syrup, and sucrose) in a hydrophilic solvent such as water (step a), adding the fat-soluble active ingredient (carotenoid) (step b), homogenizing the combination (step c), and spray-drying the mixture (step d).  The formulation additionally contains a water-soluble antioxidant (P3, L4-23; P4, L20-23; P5, L1-3 and 8-15; P7, L12-18; P7, L25-P8, L15; P10, L27-29; and P17). Therefore, since the solid formulation as recited in claims 1 and 3 is the same as the beadlets disclosed by modified Beck, as set forth above, claim 3 is unpatentable even if the beadlets of modified Beck were made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

With respect to claim 6, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitation of wherein the carotenoid is present in an amount in a range of from 10 to 17 weight-%, based on the total weight of the solid formulation as recited in claim 6, Beck teaches the beadlets are prepared by homogenizing emulsions containing from 1 to 20 weight-% of the fat-soluble active ingredient, and the fat-soluble ingredient is lutein and/or zeaxanthin (P3, L4-23; P4, L14-18; P7, L25-27; P9, L13-16; and P10, L27-29).  The range taught in Beck encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 11, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitation of wherein the amount of the milled carotenoid, the amount of the at least one modified food starch, the amount of the glucose syrup, the amount of sucrose and the amount of the water-soluble antioxidant sum up to an amount of at least 90 weight-%, based on the total weight of the solid formulation as recited in claim 11, Beck teaches the formulation comprises 1 to 30 weight-% of the fat-soluble active ingredient (milled carotenoid), 10-90 weight-% of protective colloid (modified starch, glucose syrup, and sucrose), and 0.1 to 20 weight-% of a water-soluble antioxidant and may optionally contain further ingredients (P3, L4-23; P4, L20-23; P5, L1-3 and 8-15; P7, L25-27; P9, L13-22; and P10, L27-29).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 12, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitation of wherein the solid formulation does not contain any oil as recited in claim 12, Beck teaches the formulation optionally contains oil (P5, L2-3).

With respect to claim 13, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitation of wherein the formulation does not comprise any of the following compounds:  hydrolyzed lecithin products, gum arabic, fat-soluble antioxidants, isomalt, α-zeacarotene and β-zeacarotene as recited in claim 13, Beck teaches possible protective colloids include gum arabic and modified starch, but modified starch is the preferred protective colloid and it may further include sugar (sucrose and glucose syrups) (P4, L20-23; P5, L1-3 and 8-15).  The composition preferably additionally contains water-soluble antioxidant OR fat-soluble antioxidant (P10, L27-29, emphasis added).  While preferred examples of carotenoids include lutein, zeaxanthin, α-zeacarotene, β-zeacarotene, and any mixtures of them, lutein and zeaxanthin are the most preferred carotenoids used in the composition (P3, L4-23).  Additionally, the disclosure of Beck is silent with respect to the composition comprising hydrolyzed lecithin products and isomalt.

With respect to claim 15, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitation of wherein the solid formulation further comprises vitamins, mineral salts, and/or trace elements as recited in claim 15, Beck teaches the composition may additionally comprise vitamins (P3, L4-10; and P10, L27-29).

With respect to claim 18, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitation of wherein the tablet has a hardness as crushing force of at least 70 N when a compression force of 10 kN is applied as recited in claim 18, modified Beck does not expressly disclose this feature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hardness of the tablet of modified Beck through routine experimentation with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because the hardness of the tablet is a function of the ingredients present and their respective quantities which have been shown to be obvious in modified Beck, the hardness of the tablet may be adjusted contingent upon the particular end use of the final tablet product, and Beck teaches different types of tablets can be prepared (P14, L7-19).  There would have been a reasonable expectation of success.   “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claim 20, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitation of wherein the water-soluble antioxidant is sodium ascorbate as recited in claim 20, Beck teaches the water-soluble antioxidant may be sodium ascorbate (P11, L1-3).

With respect to claim 21, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitation of the granules have the following particle size distribution:  D [3,2] in the range of from 230 to 270 µm and D [v,0.5] in the range of from 240 to 290 µm, wherein all D values are measured by laser diffraction according to the Fraunhofer scattering model as recited in claim 21, Beck teaches the beadlets have a mean particle size D [3,2] of from 200 to 400 µm, as measured by laser diffraction (P9, L8-11), and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Beck does not expressly disclose the D [v, 0.5] of the beadlets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the particle size of the beadlets of modified Beck.  One of ordinary skill in the art would have been motivated to do so since modified Beck, as shown above, teaches beadlets comprising the claimed components and the quantities thereof as well as utilizing the beadlets to prepare tablets, and such a modification would have involved a mere change in the size (or dimension) of the beadlets.  There would have been a reasonable expectation of success.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

With respect to claims 22, 25, and 26, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitations of wherein the sucrose is present in a range of from 10 to 30 weight-% based on the total weight of the solid formulation as recited in claim 22, wherein the at least one modified food starch is present in an amount which is in a range of from 25 to 45 weight-%, based on the total weight of the solid formulation as recited in claim 25, and wherein the glucose syrup is present in an amount which is in a range of from 10 to 30 weight-%, based on the total weight of the solid formulation as recited in claim 26, Beck teaches the beadlets comprises 10-90 weight-% of protective colloid.  A mixture of modified starch and sugar is used as the protective colloid, and the sugar includes sucrose and glucose syrups (P4, L20-23; P5, L1-3, 8-15; P9, L13 and 16-18; P10, L27-29; and P17).
However, Beck does not expressly disclose the claimed quantities of modified starch, glucose syrup, and sucrose.
Kuhny teaches a powder composition comprising carotenoids, such as lutein and/or zeaxanthin.  The powder comprises about 0 to about 40 wt.-% of a mono-or disaccharide such as sucrose, about 0 to about 50 wt.% starch, and about 0 to about 40 wt.-% of a starch hydrolysate such as glucose syrup (P1, L1-4; P2, L1-3, 10-15, and 28-29; and P3, L4 and 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select any portions of the disclosed ranges, including the instantly claimed ranges of sucrose (claim 22), modified starch (claim 25), glucose syrup (claim 26), from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Beck and Kuhny similarly teach powdered preparations comprising similar ingredients, Kuhny teaches the composition comprises finely dispersed carotenoids that can be used in food, beverages, animal feeds, cosmetics, or drugs (P1, L1-4; P2, L28-29; and P4, L10-11), and Beck teaches a mixture of modified starch and sugar (sucrose and glucose syrup) is used as the protective colloid (P4, L20-24; and P5, L1-3 and 8-15).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 27, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.

Regarding the limitation of wherein the water-soluble antioxidant is present in an amount which is in a range of from 2 to 7 weight-%, based on the total weight of the solid formulation as recited in claim 27, Beck teaches the beadlets contain 0.5 to 10 weight-% of a water-soluble antioxidant (P9, L13 and 20-22; and P10, L27-29) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 28, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitation of wherein the amount of the milled carotenoid, the amount of the at least one modified food starch, the amount of the glucose syrup, the amount of sucrose and the amount of the water-soluble antioxidant sum up to an amount of at least 95 weight-%, based on the total weight of the solid formulation as recited in claim 28, Beck teaches the formulation comprises 1 to 30 weight-% of the fat-soluble active ingredient (milled carotenoid), 10-90 weight-% of protective colloid (modified starch, glucose syrup, and sucrose), and 0.1 to 20 weight-% of a water-soluble antioxidant and may optionally contain further ingredients (P3, L4-23; P4, L20-23; P5, L1-3 and 8-15; P7, L25-27; P9, L13-22; and P10, L27-29).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. WO 2007045488 (hereinafter “Beck”) in view of Kuhny et al. WO 03015537 (hereinafter “Kuhny”) as applied to claim 1 above and in further view of Kis EP 1932520 (hereinafter “Kis”).
With respect to claims 7 and 24, modified Beck is relied upon for the teaching of the tablet of claim 1 and has been addressed above.
Regarding the limitations of wherein the carotenoid is a mixture of lutein and zeaxanthin, and wherein the mixture has a molar ratio of lutein to zeaxanthin which is in a range of from 20 : 1 to 2 : 1 as recited in claim 7 and wherein the carotenoid is a mixture of lutein and zeaxanthin, and wherein the mixture has a molar ratio of lutein to zeaxanthin which is in a range of from 10 : 1 to 4 : 1 as recited in claim 24, Beck teaches the fat-soluble ingredient is carotenoids and includes a mixture of lutein and zeaxanthin (P3, L4-23).
However, modified Beck does not expressly disclose the claimed molar ratios of lutein to zeaxanthin.
Kis teaches dietary supplement compositions in the form of tablets (Abstract; and paragraphs [0012] and [0031]). The composition contains approximately 1 – 20 mg of lutein and approximately 0.1 – 2 mg of zeaxanthin (paragraphs [0023] and [0024]).  Preferably, the composition contains 10 mg of lutein and 2 mg of zeaxanthin which is equal to a ratio of lutein to zeaxanthin of 5 : 1 (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed molar ratio ranges, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Kis and Beck similarly teach tablet preparations comprising lutein and zeaxanthin, and Kis teaches the amount zeaxanthin present depends upon whether zeaxanthin is used to supplement or substitute and/or lutein (paragraph [0024]).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Amendment
The Declaration under 37 CFR 1.132 filed November 16, 2021 has been considered but is insufficient because of the following reasons: 
A proper showing of unexpected results has not been presented to the Office for consideration. The Declaration fails to compare the claimed invention with the closest prior art.  Additionally, the experiments described in the Declaration are not commensurate in scope with the claimed invention since the Declaration does not disclose a milled carotenoid or the particle size distribution as recited in claim 1.  Applicant is reminded an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.



	

Response to Arguments
Applicant’s remarks filed November 16, 2021 have been fully considered.
Due to the amendments to the claims, the claim objections and the 35 USC 112 rejection in the previous Office Action has been withdrawn (P6-P7).  However, the claim objection as well as the 35 USC 112 rejection above are necessitated by the amendments made to the claims.
Due to the amendments to the claims, the 35 USC rejection of claims 1-6, 8-23, and 25-28 over Beck WO 2014154788 and claims 7 and 24 over Beck in view Zimmer have been withdrawn.  Upon further searching and consideration, a new ground(s) of rejection has been made.  As discussed above, Beck WO 2007045488 in view of Kuhny as well as Beck WO 2007045488 in view of Kuhny and Kis teach tablets that are substantially similar to the presently claimed tablets.  Applicant’s arguments with respect to Beck WO 2014154788 and Zimmer have been fully considered but are moot as the references are no longer being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793